Citation Nr: 0911863	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.

2.  Entitlement to service connection otitis externa, left 
ear (claimed as ear injury). 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for loss of peripheral 
vision (claimed as eye injury).

5.  Entitlement to service connection for gastric ulcer.

6.  Entitlement to service connection for cyst on chest.

7.  Entitlement to service connection for low back injury.

8.  Entitlement to service connection for left ear hearing 
loss.

9.  Entitlement to service connection for calluses/corns, 
bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and June 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified at a Board hearing in December 2008; a 
transcript of this hearing is of record.  The Veteran's 
testimony included references to tinnitus.  This matter is 
hereby referred to the RO for clarification and any 
appropriate action. 

The issues of entitlement to service connection for otitis 
externa of the left ear, PTSD, loss of peripheral vision, 
gastric ulcer, cyst on chest, low back injury, and left ear 
hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 decision, the RO denied service 
connection for back injury, ulcer, hearing loss, foot 
calluses, and cyst on chest.  The Veteran was notified of 
this decision and furnished notice of his appellate rights, 
but did not file a notice of disagreement.

2.  In a March 1999 decision, the RO denied service 
connection for back injury and loss of peripheral vision; the 
Veteran was notified of this decision and furnished notice of 
his appellate rights, but did not file a notice of 
disagreement.

3.  Official service department records regarding the 
Veteran's active duty service were first made available for 
review after the issuance of the March 1999 RO rating 
decision.

4.  The evidence most favorable to the claim demonstrates 
that the Veteran's service-connected right ear hearing loss 
has been productive of no higher than Level IV hearing acuity 
in the right ear and (pursuant to 38 C.F.R. § 4.85(f)) no 
higher than Level I hearing acuity in the left ear.

5.  The Veteran does not currently have any diagnosed chronic 
disability manifesting in calluses and corns of bilateral 
feet.


CONCLUSIONS OF LAW

1.  The January 1992 RO decision, which denied service 
connection for back injury, ulcer, hearing loss, foot 
calluses, and cyst on chest, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The March 1999 RO decision, which denied service 
connection for back injury and loss of peripheral vision, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).

3.  The receipt of relevant official service department 
records subsequent to the January 1992 and March 1999 rating 
decisions requires VA reconsideration of the claims 
adjudicated in those rating decisions.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a), (c) (2008).

4.  The criteria for entitlement to a compensable initial 
rating for service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85 and Code 6100 (2008).

5.  A chronic disability manifested by calluses and corns of 
bilateral feet was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently in letters sent in 
June 2006 and in May 2008, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, these letters advised the 
Veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that these letters were sent to the 
appellant prior to the most recent RO-level readjudication of 
this case and the issuance of the August 2008 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely March 2006 letter (among 
others) provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

Furthermore, with regard to the right ear hearing loss and 
calluses/corns of the feet issues, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
as it stands includes sufficient competent evidence.  All 
available pertinent records, in-service, private, and VA, 
have been obtained; records in the custody of the Social 
Security Administration (SSA) were obtained.  The Veteran has 
been afforded VA examinations to evaluate the medical 
questions pertinent to the claims on appeal resolved in this 
Board decision.  VA audiological examinations are of record 
from May 2006, August 2005, and February 2008; VA 
examinations of the Veteran's feet are of record from June 
1990 and July 2005.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the issues resolved in the decision below and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

Low Back, Gastric Ulcer, Left Ear Hearing Loss, 
Calluses/Corns of the Feet, Cyst on the Chest, and Loss of 
Peripheral Vision Issues

The Veteran's claims of entitlement to service connection for 
low back injury, gastric ulcer, left ear hearing loss, 
calluses/corns of bilateral feet, and cyst on chest were 
previously denied by an RO rating decision dated January 
1992.  The Veteran's claim of entitlement to service 
connection for loss of peripheral vision was previously 
denied by an RO rating decision dated March 1999.  The March 
1999 RO rating decision also denied, once again, the 
Veteran's claim of entitlement to service connection for low 
back injury.

With regard to both the January 1992 and the March 1999 RO 
rating decisions, the Veteran was informed of his appellate 
rights in association with both of these rating decisions, 
and did not file a notice of disagreement with either rating 
decision.  Both rating decisions are therefore final.  38 
U.S.C.A. § 7105(c).  Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

However, it appears that the Veteran's service treatment 
records were associated with the claims folder after the 
prior final adjudications of these claims.  The January 1992 
and March 1999 RO rating decisions do not reflect review of 
service treatment records, with the latter decision expressly 
stating that "No service medical records were available for 
review."  The August 2005 RO rating decision and July 2006 
statement of the case both confirm that the Veteran's service 
treatment records only became available for review after the 
prior final adjudications of these claim.  A special 
regulatory provision if for application in cases such as this 
where service department records are first received 
subsequent to the final prior decision.  In such cases, VA is 
required to undertake a reconsideration of the issues denied 
in the prior final determinations.  38 C.F.R. § 3.156(c).  In 
other words, in the present case an initial new and material 
evidence analysis is not necessary before proceeding to a 
merits analysis; the regulation requires that the underlying 
claims are to be reconsidered under a merits analysis.   

Under the circumstances, VA review under a merits analysis is 
appropriate.  The RO has undertaken a merits review and 
denied the claims.  However, for reasons set forth in the 
Remand section of this decision, the Board finds that further 
development is necessary to meet VA's duty to assist the 
Veteran with all service connection issues with the exception 
of the claim of service connection for calluses/corns of the 
feet.  That issue is addressed on the merits later in this 
decision.

Increased Initial Rating for Right Ear Hearing Loss

Before addressing the service connection issues on appeal, 
the Board turns its attention to the Veteran's appeal for a 
compensable initial rating for his service connected right 
ear hearing loss.  As an initial matter with regard to this 
issue, the Board acknowledges that another issue on appeal is 
service connection for left ear hearing loss.  Although it is 
arguable that the two issues are intertwined, the Board 
declines to delay appellate review of the right ear hearing 
loss rating issue at this time since in the event that left 
ear hearing loss is eventually granted, a disability rating 
would as a matter of course then be assigned for what would 
then be service-connected bilateral hearing loss.  This is 
not a situation where there is any prejudice to the Veteran 
by proceeding with consideration of the right ear hearing 
loss issue at this time. 

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a compensable initial disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Service connection for the Veteran's right ear hearing loss 
is effective from April 1990.  The Board has considered all 
of the evidence of record, and for the purposes of this 
decision will focus its discussion upon the evidence most 
pertinent to evaluating the severity of the hearing loss for 
the period of time on appeal.

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
35
35
45

The puretone average in the right ear was 32.5 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  These audiological findings show 
Level III hearing acuity in the right ear.  The non-service-
connected left ear must be considered to have Level I hearing 
acuity for the purposes of this analysis.  38 C.F.R. 
§ 4.85(f).  Under Table VII, this warrants a non-compensable 
rating.  No exceptional pattern of hearing impairment is 
demonstrated to warrant consideration under 38 C.F.R. § 4.86.

On the authorized VA audiological evaluation in May 2006, 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
35
35
50

The puretone average in the right ear was 35 decibels.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.  These audiological findings show 
Level IV hearing acuity in the right ear.  The non-service-
connected left ear must be considered to have Level I hearing 
acuity for the purposes of this analysis.  38 C.F.R. 
§ 4.85(f).  Under Table VII, this warrants a non-compensable 
rating.  No exceptional pattern of hearing impairment is 
demonstrated to warrant consideration under 38 C.F.R. § 4.86.

On another authorized VA audiological evaluation in February 
2008, pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
25
65

The puretone average in the right ear was 36.25 decibels.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  These audiological findings show 
Level I hearing acuity in the right ear.  The non-service-
connected left ear must be considered to have Level I hearing 
acuity for the purposes of this analysis.  38 C.F.R. 
§ 4.85(f).  Under Table VII, this warrants a non-compensable 
rating.  No exceptional pattern of hearing impairment is 
demonstrated to warrant consideration under 38 C.F.R. § 4.86.

The Board has reviewed the other evidence of record but finds 
no other report of audiological testing in the appropriate 
format which permits evaluation for rating purposes; nor does 
any other evidence of record substantially contradict the 
findings relied upon in this decision.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  In the present case 
the preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.  Accordingly, the Board can only 
conclude that the Veteran's right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Veteran may always advance a claim 
for an increased rating if his hearing loss disability 
increases in severity in the future.



Service Connection for Corns/Calluses of the Feet

This appeal also involves a claim of entitlement to service 
connection for calluses/corns, bilateral feet.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's service treatment 
records reflect several episodes of symptoms and treatment 
for foot problems which may be consistent with the disability 
for which the Veteran now claims service connection.  The 
question before the Board is whether the Veteran experiences 
any current chronic foot disability related to service.  

Medical evaluation of the Veteran's symptom complaints is 
presented in a July 2005 VA examination report, and is 
probative in this case.  At that time, the Veteran claimed 
only left foot problems and did not claim any right foot 
problems.  The Veteran reported that while in service he had 
corns and calluses on the left foot from wearing boots, but 
he had not had any problems since he has been out of service.  
The Veteran reported that "[h]is feet do not limit his 
activities of daily living or recreational activities."  
Importantly, the examiner's examination of the claimed left 
foot issue revealed that "he does not have any corns, 
calluses or edema."  The examiner acknowledged that 
"[t]hese diagnoses were made in the service," but explains 
that "[a]t the current time, he does not have these on 
physical examination and they are not causing any problems or 
limitations."

Considering the probative VA examination report, informed by 
interview and inspection of the Veteran by competent VA 
medical examiners, the Board finds that the Veteran does not 
currently suffer from any diagnosed chronic disability 
manifesting in calluses or corns of the bilateral feet.  
There is no competent medical evidence of record which 
contradicts the VA examination reports in this regard, or 
otherwise demonstrates a chronic disability to which calluses 
or corns have been medically attributed.  In light of this, 
and in consideration of the fact that the whole of the 
objective medical evidence of record otherwise shows no 
current diagnosed chronic disability consistent with the 
Veteran's claim of entitlement to service connection for 
calluses or corns of the bilateral feet, the Board is 
compelled to find that the Veteran does not currently suffer 
from any chronic disability.  The Board has reviewed 
subsequent outpatient private and VA medical records, but 
these records do not contain any pertinent indication of any 
current chronic bilateral foot diagnosis manifesting in 
calluses or corns.  At the 2005 examination, the Veteran 
appears to have reported that the calluses/corns have 
resolved.  

Service connection cannot be granted in this case for a 
bilateral foot disability manifesting in calluses and corns, 
as the preponderance of the evidence shows that the Veteran 
does not currently suffer from any pertinent chronic 
disability of bilateral feet manifesting in calluses or 
corns.  The Board acknowledges that the Veteran himself, in 
advancing these issues on appeal, asserts that he suffers 
from a chronic bilateral foot disability.  However, while the 
Veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Only a medical professional can provide evidence of 
diagnosis or etiology of a disease or disorder.  In this 
case, the competent medical evidence weighs against the 
Veteran's claim in that no chronic bilateral foot disability 
manifesting in calluses and corns can be diagnosed.  Thus, 
the Board finds that the probative evidence shows that 
service connection is not warranted in this case.  Service 
connection cannot be established without a current diagnosis 
of the claimed disability.  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).

As the preponderance of the evidence is against the 
calluses/corns of the feet claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).


ORDER

The prior final decisions denying claims of entitlement to 
service connection for low back injury, for gastric ulcer, 
for left ear hearing loss, for calluses/corns of bilateral 
feet, and for a cyst on the chest require VA reconsideration 
in light of subsequently received service records.  To this 
extent, the appeal is granted.

A compensable initial rating for right ear hearing loss is 
not warranted.  To this extent, the appeal is denied.

Service connection for calluses/corns, bilateral feet under a 
merits analysis is not warranted.  To this extent, the appeal 
is denied.


REMAND

The Board notes that recent case law has held that 38 C.F.R. 
§ 3.159(c)(4)(C) establishes a low threshold for satisfying 
the requirements to trigger the Secretary's duty to assist by 
providing a medical examination.  See McLendon v. Nicholson, 
20 Vet.App. 79 (2006); Locklear v. Nicholson, 20 Vet.App. 410 
(2006).  McLendon states that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

The Board's review of the record reveals that additional 
development is required with regard to the issues of 
entitlement to service connection for otitis externa of the 
left ear, loss of peripheral vision, gastric ulcer, cyst of 
chest, low back injury, and left ear hearing loss.

The Board notes that the Veteran is currently diagnosed with 
and being treated for "longstanding" and "chronic" otitis 
externa of the left ear; this is confirmed in October 2004 
and June 2005 VA outpatient treatment records.  
Significantly, the Veteran's service treatment records reveal 
that he was diagnosed with "left otitis externa" during 
service in June 1988.  Additionally, the Board observes that 
the Veteran had other documented instances of potentially 
pertinent ear symptom complaints during his greater than 10 
years of military service, including in May 1987.  The Board 
believes that the criteria outlined in McLendon are met for 
this issue, and that a VA examination with an expert etiology 
opinion is necessary in order to proceed with informed 
appellate review of this claim.

Additionally, with regard to the Veteran's separate claim of 
entitlement to service connection for left ear hearing loss, 
the Board notes that the Veteran is currently diagnosed with 
hearing loss of the left ear meeting the VA criteria to be 
considered disabling.  This is confirmed in  VA examination 
reports dated August 2005 and May 2006.  The Board also 
observes that service connection is already in effect for 
hearing loss in the Veteran's right ear.  Significantly, the 
Board notes that a March 1981 service treatment record shows 
audiometric data recorded that month and compared with 
earlier in-service audiometric data (possibly from 1980).  
This audiometric data clearly shows potentially significant 
upwards shifts in the auditory thresholds in several 
pertinent frequencies.  The Board finds the shown upward 
shift in pertinent frequencies is significant, despite the 
fact that the hearing thresholds may not have met the 
criteria for hearing loss disability for VA purposes during 
service.

The lack of evidence that the Veteran exhibited hearing loss 
disability during service is not fatal to his claim.  Laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss disability in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  Indeed, objective evidence of upward shifts in 
the auditory thresholds suggestive of diminishing hearing 
acuity during service may serve as a valid basis for an 
etiological link, if otherwise supported by competent 
evidence and consideration of all of the circumstances.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  The Board 
observes, in passing, that a May 1987 service treatment 
record shows that the Veteran was treated for more ear 
problems, with a note that he experienced some degree of 
described "hearing loss" at that time.  The Board believes 
that the criteria outlined in McLendon are met for this 
issue, and that a VA examination with an expert etiology 
opinion is necessary in order to proceed with informed 
appellate review of this claim.

The Veteran is competent to report eye symptoms including 
difficulties with his peripheral vision, and has claimed such 
symptomatology in advancing this claim.  The Veteran has 
received post-service medical attention for eye symptoms, 
including as detailed in a November 1998 VA treatment record 
which appears to note decreased vision and general 
constriction of the visual field with other symptoms.  
Significantly, the Veteran's service treatment records reveal 
that he suffered a trauma to his right eye in June 1979; the 
record appears to show "sclera hematoma," "photophobia," 
"discharge," "conjunctivitis," and "moderate pain" in 
the eye following the injury.  Additionally, the Board 
observes that a February 1980 service treatment record shows 
that the Veteran reported "continued photophobia" with 
"watering" with a medical note suggesting that there may be 
a migraine with eye involvement.  The Board believes that the 
criteria outlined in McLendon are met for this issue, and 
that a VA examination with an expert etiology opinion is 
necessary in order to proceed with informed appellate review 
of this claim.

The Veteran is competent to report abdominal pain, and the 
Board notes that he has a current diagnosis of at least 
gastro-esophageal reflux disease (GERD) in his VA outpatient 
treatment records (including in May 2004).  A VA examination 
report from June 1990 found a "possible duodenal ulcer as 
reported from the patient's previous upper GI series that 
were performed while on active duty."  A July 2005 VA 
examination report shows a diagnostic impression of "Gastric 
ulcers by patient history."  Significantly, the Veteran's 
service treatment records reveal several instances of 
potentially pertinent symptomatology.  A January 1984 service 
treatment report shows that the Veteran was brought in by 
ambulance with complaints of "cramping & burning" of the 
abdomen area, with a prior history of the problem of 
approximately three to four years at intervals.  The treating 
physician noted that the symptoms were suspicious for a 
possible "peptic ulcer."  In May 1985, the Veteran was 
treated for abdominal pain recurring since six months prior, 
relieved by Mylanta; the Veteran was scheduled for an "ulcer 
work-up."  In March 1990, the Veteran was assessed to have 
"gastritis/ulcer" for which he sought treatment, reporting 
"feels like his ulcer acting up."  The Veteran report 
"pain" and the sensation of "something eating inside."  
The Board believes that the criteria outlined in McLendon are 
met for this issue, and that a VA examination with an expert 
etiology opinion is necessary in order to proceed with 
informed appellate review of this claim.

The Veteran is competent to report that he has a cyst on his 
chest.  Although the Veteran's post-service medical records 
in the claims file do not demonstrate a cyst on his chest, 
neither has any VA examination been provided to specifically 
evaluate the Veteran's claim of a cyst on his chest.  
Significantly, the Board notes that the Veteran's service 
treatment records reveal potentially pertinent 
symptomatology.  A September 1983 service treatment record 
shows that the Veteran complained of "cyst mid chest x 1 
mo."  This was diagnosed as a "probable sebaceous cyst."  
The Veteran complained that the area was painful and that it 
had increased in size.  A November 1983 service treatment 
record then shows that the Veteran returned for treatment 
concerning a new cyst, noticed two weeks prior, which had 
grown in size over that time.  This record is not entirely 
clear how many cysts were observed, or the extent of any 
locations on the body, but suggests that the Veteran was 
experiencing further difficulty with cysts expressly noted to 
be similar to that which was observed on his chest in 
September 1983.  The Board believes that the criteria 
outlined in McLendon are met for this issue, and that a VA 
examination with an expert etiology opinion is necessary in 
order to proceed with informed appellate review of this 
claim.

The Veteran's VA outpatient treatment records confirm that he 
has been treated for back pain, including a May 2005 VA 
treatment record which suggests that the Veteran has required 
medication and that he had back surgery in the 1980's (which 
would likely mean back surgery occurred during a period of 
active duty service, although this is not corroborated by 
contemporaneous documentation).  X-ray evidence described in 
a May 2004 VA outpatient record shows that the Veteran was 
found to have degenerative changes and narrowing affecting 
his lumbar spine.  A June 2006 VA outpatient medical report 
shows evidence of "lower level laminectomies" and a past 
"L3/4 diskectomy."  Significantly, the Veteran's service 
treatment records show potentially pertinent injury and 
symptomatology involving the Veteran's back.  A September 
1985 service treatment records reveals that the Veteran 
injured his back lifting a large bin and began having low 
back pain that radiated down his left leg.  A November 1989 
record shows the Veteran sought treatment for symptoms 
including "back pains."  A March 1990 service treatment 
record shows the Veteran complained of "severe" low back 
pain, rendering him unable to bend to pick up objects and 
causing problems with sitting or standing.  The Veteran 
reported experiencing back problems off and on over the prior 
year.  The Board believes that the criteria outlined in 
McLendon are met for this issue, and that a VA examination 
with an expert etiology opinion is necessary in order to 
proceed with informed appellate review of this claim.

The Board now turns its attention to the Veteran's claim of 
entitlement to service connection for PTSD, which the Board 
finds requires a remand for additional development.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Veteran's VA treatment records indicate a 
"Provisional Diagnosis" of PTSD, including as noted in 
August 2005.

The Veteran has reported at least one stressor of a nature 
which appears to be potentially capable of a verification 
attempt.  The Veteran's June 2006 notice of disagreement on 
the PTSD issue states that he "was present at a hanging 
where my buddy [name omitted from this quote] was hung an 
later reported as a suicide."  A December 2007 written 
statement from the Veteran describes another incident, said 
to have occurred in June 1977, but also refers to the same 
name and hanging incident which occurred "during that 
time."  The Veteran identifies that the identified victim 
was a PFC.  The same statement later states that the hanging 
occurred "one year earlier."  

Further, the December 2007 statement gives a specific date in 
June 1977 in describing an event at "Ft. Steward, Georgia" 
involving the Veteran being reportedly surrounded and 
threatened with physical harm by a group of fellow servicemen 
in a context of racial tension.  The Veteran described that 
he was rescued from the situation before the threatened 
attack could commence.  Notably, the Veteran's December 2007 
statement identifies several individuals in his account by 
name.

The Veteran's account refers to a two week "field exercise" 
and refers to a "weekend drill."  It appears that these 
alleged stressor events may have occurred in connection with 
military service during some manner of training.  

Additionally, the Veteran's testimony before the Board in 
December 2008 describes a new stressor event which had not 
been previously considered and which he alleges took place 
during a period of active duty service.  The Veteran 
described a series of events centering around his learning of 
the violent murder of his sister, and other contemporaneous 
events which he describes as substantially impacting his 
mental health during active duty service.  The Veteran 
further testified during the hearing that he consulted in 
1983 with "a general at Fort Jackson" who acknowledged the 
Veteran's circumstances and mental condition and who "got 
them to not list me as AWOL...."  He also describes that he 
was permitted "to do certain things on my own, and they did 
things with me too to try to help me with that."  The 
Veteran also testified that he engaged in substance abuse 
during this period which, as he describes, was connected with 
his attempts to cope with his mental health; the Veteran 
describes that a court martial took place on this issue.  The 
Veteran testified at the hearing that "during the court 
martial they realized what the situation was ...."  The 
Veteran testified that a post-service VA treatment provider 
has opined that his current PTSD may be attributed to the 
experience of learning of his sister's murder during active 
duty service.

The Board has reviewed the available service personnel 
records in the claims file, but finds that the Veteran's 
recent hearing testimony suggests that additional 
contemporaneous records may exist in connection with court 
martial proceedings that may be relevant to his claim and may 
corroborate pertinent features of the Veteran's alleged 
mental health during active duty service.

The Board finds that additional reasonable steps should be 
taken to determine whether any of the Veteran's claimed 
stressors may be verifiable and may be properly associated 
with the onset of any currently diagnosed PTSD.  A new 
request should be made of the Veteran to provide information 
that may help in identifying other sources of information 
which may assist in an attempt to verify any pertinent 
occurrence.  Any reasonable additional steps should be 
accomplished which may verify the Veteran's reported 
stressors during active service or in the line of duty.  
Based on the information of record, including that provided 
by the Veteran, the RO should attempt to obtain corroborating 
evidence of the Veteran's alleged stressors, including 
through The United States Army and Joint Services Records 
Research Center (JSRRC) (formerly USASCRUR).  If, and only 
if, one or more of the Veteran's stressors are confirmed, the 
RO should provide the Veteran with a VA examination to 
provide a clear determination as to whether the Veteran 
currently has PTSD and whether it is related to a verified 
valid in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Another request should be made of the 
Veteran to provide any additional 
information that may help in identifying 
where and when his alleged stressor 
event(s) occurred, as well as any other 
information which may assist in an attempt 
to verify the occurrence of the stressor 
event(s).

2.  Regardless of whether or not the 
Veteran furnishes additional details of a 
claimed stressor, the RO should review the 
claims file and prepare a summary of any 
claimed PTSD stressors based on review of 
all pertinent documents and the Veteran's 
statements regarding stressors.  In 
particular, the events described in the 
June 2006 notice of disagreement, the 
December 2007 written statement, and the 
December 2008 Board hearing should be 
addressed; the Veteran's claim of a 
potentially pertinent court martial 
proceeding should be clearly indicated.  
This summary, all stressor statements, DD 
Forms 214, and the Veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to The United States Army and Joint 
Services Records Research Center (JSRRC 
(formerly USASCRUR)), for verification.  
Any additional development recommended by 
that office should be accomplished.

3.  Following the above, the RO should 
make a specific determination with respect 
to whether the Veteran was exposed to a 
verified stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.

4.  If, and only if, the RO determines 
that any stressor is verified, the Veteran 
should be afforded a VA PTSD examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
the RO should inform the examiner of the 
verified stressor(s).  All necessary tests 
and studies should be accomplished.  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered properly recognized 
stressors supporting the diagnosis.

5.  The Veteran should be scheduled for an 
appropriate VA examination with regard to 
the left ear otitis externa and left ear 
hearing loss issues.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  An audiological examination 
and any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Please clearly state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that 
chronic otitis externa was manifested 
during service or otherwise caused by 
the Veteran's service.  In answering 
this question, please discuss any 
relevant service and post-service 
treatment records; in particular, 
please address the service treatment 
records showing ear symptoms, a 
diagnosis of otitis externa in June 
1988.

b)  If current hearing loss disability 
in the left ear is demonstrated, is it 
at least as likely as not (a 50% or 
higher degree of probability) that such 
disability is related to the Veteran's 
service.  Please discuss the 
significance of the March 1981 
audiometric data which indicates an 
upward shift in hearing thresholds.

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any loss of 
peripheral vision.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current 
disabilities diagnosed in this Veteran 
which manifest in any loss of peripheral 
vision.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during 
service or otherwise caused by the 
Veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records; in particular, please address 
the service treatment records showing 
trauma to his right eye in June 1979.

7.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current gastric 
ulcer.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the Veteran, 
the examiner should respond to the 
following:

a)  Please identify any current 
disabilities diagnosed in this Veteran 
which manifest in the abdominal symptom 
complaints he has described as a gastric 
ulcer.  In particular, please clearly 
state whether the Veteran is currently 
diagnosed with a gastric ulcer.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during service 
or otherwise caused by the Veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service treatment records; in 
particular, please address the service 
treatment records showing abdominal 
complaints and medical suggestions of 
ulcer in January 1984, May 1984, and 
March 1990.

8.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any pathology 
manifesting in a cyst on the chest.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should respond to the following:

a)  Please identify any current 
disabilities diagnosed in this Veteran 
which manifest symptoms he has described 
as a cyst on his chest.  In particular, 
please clearly state whether the Veteran 
is currently diagnosed with a disability 
manifesting in a cyst on the chest.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during service 
or otherwise caused by the Veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service treatment records; in 
particular, please address the service 
treatment records showing a chest cyst 
and other potentially pertinent cyst 
complaints in September and November 
1983.

9.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current 
disabilities diagnosed in this Veteran 
which manifest in his low back symptoms.

b)  For each identified disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during service 
or otherwise caused by the Veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service treatment records; in 
particular, please address the service 
treatment records showing back injury and 
back pain in September 1985, November 
1989, and March 1990.

10.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


